Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0026], line 5, after “image forming apparatus” insert --- 1 ---.
In paragraph [0065], line 4, change “both ends” to --- both portions ---.
In paragraph [0076], lines 1-2 and 3, change “supporting member” to --- support member 130 ---.
In paragraph [0077], line 1, change “supporting member” to --- support member ---.
In paragraph [0078], line 2, change “supporting member” to --- support member ---.
In paragraph [0079], lines 2 and 3, after “blade” insert –-- 110 ---.
In paragraph [0097], line 1, change “cleaning angle” to --- first cleaning angle ---.
In paragraph [00113], line 2, change “decrease” to --- decreases ---.

In the abstract, line 3, change “carrier such,” to --- carrier, and ---.
In the abstract, line 4, change “the cleaning angles” to --- cleaning angles ---.
In the abstract, line 4, change “in the other” to --- in other ---.
Appropriate correction is required.


Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities:  
Claim 1, line 8, change “the cleaning angles” to --- cleaning angles ---.
Claim 6, line 2, change “that equal to” to --- that is equal to ---.
Claim 12, line 2, change “from an image” to --- from the image ---.
Claim 12, line 5, change “bent toward to the” to --- bent toward the ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 9, “the other portions” lacks proper antecedent basis.  It is suggested that --- the --- be deleted.
Claim 12, line 2, “the image carrier” lacks proper antecedent basis. It is suggested that “the image carrier” b changed to --- an image carrier ---.
Claim 12, line 8, “the other portions” lacks proper antecedent basis.  It is suggested that --- the --- be deleted.
Claim 14, lines 2 and 3, “the first portion” and “the second portion” lacks proper antecedent basis.  It is suggested that the claim dependency be changed to --- claim 13 ---.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claims 1-11 would be allowable over the prior art of record, as noted above, because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image carrier; a developing device to supply a toner to the image carrier; and a cleaning member including a blade that contacts the image carrier and that applies a pressure onto the image carrier, wherein two ends of the blade are bent in a direction toward the image carrier, and wherein cleaning angles formed by the blade with the image carrier at the two ends of the blade are smaller than cleaning angles formed by the blade with the image carrier in other portions of the blade located between the two ends.

Claims 12-15 would be allowable over the prior art of record, as noted above, because the prior art of record fails to 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato discloses a cleaning blade that has a specified cleaning angle with respect to a photosensitive drum.
Meguro discloses an apparatus that includes a rigid blade, an angle detector, an angle changer, and a hardware processor.
Ishizumi et al disclose a belt cleaning unit including a cleaning blade disposed relative to an intermediate transfer belt to have a specified setting angle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 9, 2022